The opinion of the court was delivered by
Barrett, J.
The court find and hold that John K. Batehelder was under legal obligation to support his mother through her life. He had received full consideration for so doing, and had promised at many times so to do, and to make provision therefor. The court also find that John K. assigned and caused to be delivered the notes in question for that purpose, and that they were received and have since been held by the mother under said assignment. So, as between her and John K., she holds the notes by valid legal title, with full legal right as against.the orator to hold and enforce them. The orator has no defence at law to them as against either said John K. or his mother. The transaction of the assignment was a lawful and proper one, so far as both John K. and his mother were concerned, even if his mother had known that he was about to run away; and so far as legal right is concerned, was lawful and proper oven as against the orator. But we do not find that the mother of John K. knew or suspected that he was about to run away, or that she had any such knowledge of the state of affairs between John K and the orator as to subject her to any imputation of intending to do anything fraudulent or unjust either in law or equity, against the orator in reference to those notes. The orator’s legal right against John K., on account of the pridr mortgage on the property for which said notes were given, accrued to him from the covenant against incumbrances in the deed. He could not defend a suit at law on those notes by any form of defence or offset. He could only stand on an equitable right to have the amount of that incumbrance allowed to him as against his notes, on the score, that, by reason of the irresponsibility of John K. as covenantor, ho could not protect himself against said incumbrance, except by having the amount of it allowed to him in offset to those notes. He therefore goes into the court of chancery to avail himself of an equity against John K. growing out of his legal right upon the covenants in his *67deed from John K., and he brings in Mrs. Jenness, who stands 'upon her legal right against John K. to have her support from him, and upon her legal right against the orator as the holder by valid assignment of the notes in question.
Her legal right cannot be affected unless by the force of some equity in favor of the orator with which she is chargeable by reason of her relation to John K. in refeience to those notes. We see no such equity. On the contrary, in balancing equities between the orator and Mrs. Jenness, we think she has the prior and superior equity, resulting from legal right and relation, in connexion with the character of the subject-matter of such right and relation. The case docs not at all stand on the law of commercial paper transferred and held as collateral security. In this case the notes were put into the hands of Mrs. Jenness as a means of current support, in discharge of the obligation of her son to support her — and not as collateral security for the fulfillment of such obligations.
The decree is reversed, and remanded with mandate.